        Case 0:21-cv-00125-SWS Document 43-2 Filed 08/16/21 Page 1 of 2




Jason M. Tangeman, WSB # 6-3082
Nicholas & Tangeman, LLC
170 North Fifth St.
P.O. Box 0928
Laramie, WY 82073-0928
(307) 742-7140
jtangeman@wyolegal.com
Attorneys for Defendants

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                                 )
a Delaware corporation,                              )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )      Case No. 21-CV-125
                                                     )
PAUL D. MCCOWN, AND                                  )
MCCOWN ENTERPRISES, LLC,                             )
a Wyoming Limited Liability Company                  )
                                                     )
       Defendants.                                   )


                         ORDER GRANTING MOTION FOR STAY


       THIS MATTER coming before the Court pursuant to the Motion for Stay, and the Court,

having reviewed the Motion and the Court file herein and being fully advised, finds that good

cause exists and the Motion should be granted;

       THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the

Motion for Stay is hereby granted, this Court will stay the above-captioned litigation for a period

of 90 days during the pendency of the ongoing federal criminal investigation into the same subject

matter alleged in Complaint.

       DATED this _____ day of ______________, 2021.
Case 0:21-cv-00125-SWS Document 43-2 Filed 08/16/21 Page 2 of 2




                            __________________________________________
                            Honorable Scott W. Skavdahl
                            United States District Court for the District of
                            Wyoming
